J. S14002/16


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

H.M.O.                                   :    IN THE SUPERIOR COURT OF
                                         :          PENNSYLVANIA
                   v.                    :
                                         :
J.R.O.                                   :         No. 1631 MDA 2015
                                         :
APPEAL OF: J.R.O.                        :


               Appeal from the Order Entered, August 19, 2015,
                in the Court of Common Pleas of Berks County
                         Civil Division at No. 14-23240


BEFORE: FORD ELLIOTT, P.J.E., PANELLA, J. AND STEVENS, P.J.E.*


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                    FILED MAY 11, 2016

      J.R.O. (“Father”) appeals, pro se, from the order entered August 19,

2015, in the Berks County Court of Common Pleas, Civil Division, which

provided, in relevant part, for shared legal custody of the four minor

children, N.J.O., born in May of 2004, N.R.O., born in September of 2005,

N.L.O., born in August of 2007, and A.O., born in April of 2009 (collectively,

“the Children”), primary physical custody to H.M.O. (“Mother”), and partial

physical custody to Father. We are constrained to dismiss the appeal.

      Mother and Father were married in of April of 2004 and separated in

September of 2011, after Mother obtained a temporary Protection from

Abuse (“PFA”) order, dated September 26, 2011, against Father. This order

granted temporary custody of the Children to Mother, pending the outcome

of the final hearing. (Decision and order, 8/19/15, at 2, ¶ 9.)


* Former Justice specially assigned to the Superior Court.
J. S14002/16


     Subsequently, on October 18, 2011, Mother obtained a final PFA order

against Father.   Pursuant to this order, which had an expiration date of

October 18, 2014, Father was evicted from the marital residence. Further,

Mother was conferred primary custody of the Children, with Father to have

visitation on Tuesday and Thursday from 4:14 p.m. to 7:15 p.m. and

Saturday from 12:00 p.m. to 6:00 p.m. Father’s stepfather, mother, and/or

sister were to accompany Father for the pick-up and/or drop-off, at which

time Father was to remain in the vehicle. (Id. at 2-3, ¶¶ 10, 11.)

     On December 29, 2014, Mother filed a complaint in divorce, which

included a count seeking sole legal and primary physical custody of the

Children. As a result, the court entered a scheduling order, on January 5,

2015, requiring the parties to attend and complete the Children in the Middle

Program, and scheduling a mediation/orientation session for February 10,

2015, and a custody conciliation for March 2, 2015.

     Thereafter, on January 22, 2015, Mother filed a Petition for special

relief requesting sole legal and primary physical custody of the Children

pending the custody conciliation conference.     After a hearing, the court

entered a temporary order, pending the outcome of the custody conciliation

conference, on February 10, 2015. The temporary order provided for shared

legal custody of the Children.   The temporary order further provided for

primary physical custody to Mother and partial physical custody to Father on

alternate weekends from Friday at 5:00 p.m. to Sunday at 5:00 p.m. and



                                    -2-
J. S14002/16


every Wednesday at 4:30 p.m. to 7:30 p.m., or at any other times the

parties agree.

      Following the custody conciliation conference, the custody/support

master issued a proposed order on March 6, 2015, in line with the court’s

temporary order.    Due to Father’s exceptions, by order dated March 23,

2015, the matter was scheduled for a pre-trial conference on May 5, 2015.1

      After pre-trial conference, the court scheduled and held a custody trial

on August 6 and 7, 2015.2 On August 19, 2015, the trial court entered a

decision and order, which addressed each of the 16 custody factors under

23 Pa.C.S.A. § 5328(a). The trial court awarded Mother and Father shared

legal custody of the Children. The court further awarded primary physical

custody to Mother and partial physical custody to Father on alternate

weekends from Friday at 6:00 p.m. to Sunday at 6:00 p.m. and every

Wednesday from 5:00 p.m. to 7:00 p.m.3        Father filed a timely notice of




1
  Several additional petitions were filed in the time period between Father’s
exceptions and the custody trial which had no impact on the custody order in
effect and are therefore not addressed.
2
  Of note, Father was represented by counsel.         (Entry of appearance,
1/30/15; decision and order, 8/19/15, at 20.)
3
 Pursuant to this order, Father was not to have any overnight custody of the
Children until they had their own beds.


                                    -3-
J. S14002/16


appeal, pro se, on September 18, 2015, along with what Father entitled a

brief as a concise statement of matters complained of on appeal.4

      We note at the outset that the trial court suggests in its opinion

submitted pursuant to Pennsylvania Rule of Appellate Procedure 1925(a)(1)

that Father’s appeal should be dismissed for failure to pay for the transcript.

(Trial court opinion, 10/13/15, at 1-2.) Similarly, Mother avers in her brief

that Father’s appeal should be dismissed, not only for his failure to pay for

the transcript, but for his deficient brief as well.     (Mother’s brief at 4.)

Mother additionally notes that Father did not file his brief in a timely manner

and failed to serve Mother.      (Id. at 4-5.)    Mother likewise references

Father’s failure to file a reproduced record.    (Id.)   We are compelled to

agree with the trial court and Mother.

      We have held that an appeal may be dismissed and/or quashed where

the deficiencies of the appellant’s brief are such that we are unable to

conduct a meaningful review. Karn v. Quick & Reilly, Inc., 912 A.2d 329,

337 (Pa.Super. 2006); Branch Banking & Trust v. Gesiorski, 904 A.2d

939, 943 (Pa.Super. 2006); Commonwealth v. Maris, 629 A.2d 1014,

1017 (Pa.Super. 1993). Of particular importance, an appellant must include

a statement of questions involved. Branch Banking & Trust, 904 A.2d at

942; Maris, 629 A.2d at 1016. As we indicated in Maris:



4
  Father subsequently filed another document as his brief which additionally
attached and/or included what was submitted as his concise statement.


                                     -4-
J. S14002/16


           “This Court possesses discretionary authority to
           quash, dismiss or deny allowance of appeal based
           upon the substantial defects of appellant’s brief.
           Pa.R.A.P. 2101.”     Commonwealth v. Ely, 381
           Pa.Super. 510, 513, 554 A.2d 118, 119 (1989). . . .
           “We decline to become appellant’s counsel. When
           issues are not properly raised and developed in
           briefs, when the briefs are wholly inadequate to
           present specific issues for review a Court will not
           consider the merits thereof.” Sanford, supra, 299
           Pa.Super. at 67, 445 A.2d at 150. . . .

Maris, 629 A.2d at 1017.

     Moreover, we cannot accord special relief to an appellant merely

because of his pro se status.     See id.   As stated in Commonwealth v.

Rivera, 685 A.2d 1011 (Pa.Super. 1996):

           While this court is willing to liberally construe
           materials filed by a pro se litigant, we note that
           appellant is not entitled to any particular advantage
           because she lacks legal training. As our supreme
           court has explained, any layperson choosing to
           represent [herself] in a legal proceeding must, to
           some reasonable extent, assume the risk that [her]
           lack of expertise and legal training will prove [her]
           undoing.

Id. at 1013, quoting O'Neill v. Checker Motors Corp., 567 A.2d 680, 682

(Pa.Super. 1989).

     Further, with regard to transcripts, Pennsylvania Rule of Appellate

Procedure 1911 states, in part:

           (a)   General rule. The appellant shall request any
                 transcript required under this chapter in the
                 manner and make any necessary payment or
                 deposit therefor in the amount and within the
                 time prescribed by Rules 5000.1 et seq. of the



                                    -5-
J. S14002/16


                   Pennsylvania Rules of Judicial Administration
                   (court reporters).

            ....

            (d)    Effect of failure to comply. If the appellant
                   fails to take the action required by these rules
                   and the Pennsylvania Rules of Judicial
                   Administration for the preparation of the
                   transcript, the appellate court may take such
                   action as it deems appropriate, which may
                   include dismissal of the appeal.

Pa.R.A.P. 1991(a), (d).       See Gorniak v. Gorniak, 504 A.2d 1262

(Pa.Super. 1986) (dismissing appeal where appellant did not comply with

Rules of Appellate Procedure and provide transcript).

      As we stated in Commonwealth v. Preston, 904 A.2d 1 (Pa.Super.

2006) (en banc):

            With regard to missing transcripts, the Rules of
            Appellate Procedure require an appellant to order
            and pay for any transcript necessary to permit
            resolution of the issues raised on appeal.
            Pa.R.A.P. 1911(a). . . . It is not proper for either the
            Pennsylvania Supreme Court or the Superior Court to
            order transcripts nor is it the responsibility of the
            appellate courts to obtain the necessary transcripts.
            Id.

Id. at 7.

      In the instant matter, without the necessity of reviewing Father’s brief,

we are nonetheless constrained to agree with the trial court and Mother

regarding Father’s failure to pay for the transcript.         Although Father

submitted a request for the transcript with his notice of appeal, by his own

admission in his brief, he did not pay the monies mandated for transcription.


                                     -6-
J. S14002/16


(Father’s brief at 1.)    Further, a review of the record reveals that while

Father filed a request to proceed in forma pauperis, this request was

denied by this court in order for Father to first make this request of the trial

court. (Order, 10/22/15.) We are unaware that Father made this request of

the trial court. Without the notes of testimony, we are without a complete

record and therefore hampered from conducting any meaningful review.

      Accordingly, based on the foregoing reasons, we dismiss Father’s

appeal.

      Appeal dismissed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 5/11/2016




                                     -7-